PER CURIAM:
This claim was submitted for decision based upon the allegations of the Notice of Claim and the respondent’s Answer.
*383Claimant seeks payment of the sum of $1,860.00 for certificate covers ordered by the respondent. In its Answer, the respondent admits the allegations set forth in the Notice of Claim, but states that the claim was not paid because respondent inadvertently failed to comply with the technical regulations of the State purchasing procedures. There were sufficient funds in respondent’s appropriation for the fiscal year in question from which the claim could have been paid. Based on the foregoing, the Court hereby makes an award to the claimant in the amount of $1,860.00.
Award of $1,860.00.